Case: 4:19-cv-01889-RWS Doc. #: 123 Filed: 10/05/20 Page: 1 of 1 PageID #: 1356




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

ALLIANCE GLAZING                          )
TECHNOLOGIES, INC.,                       )
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )         Case No. 4:19 CV 1889 RWS
                                          )
WHEATON & SPRAGUE                         )
ENGINEERING, INC.,                        )
                                          )
            Defendant.                    )

     MEMORANDUM AND INITIAL CASE MANAGEMENT ORDER

      After careful consideration of the parties’ respective positions [119],

      IT IS HEREBY ORDERED that AGT, IWR, and Wheaton may conduct

written discovery in accordance with the Federal Rules of Civil Procedure on

issues unrelated to the Limited Issues, but no depositions may take place absent

agreement of the parties or further Order of this Court.




                                       _______________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE
Dated this 5th day of October, 2020.
